ORDER

PER CURIAM
Phillip and Kathy Samuels (“Plaintiffs”) appeal from the trial court’s judgment finding that Defendant Fairfield Condominium Association, Inc. (“Fairfield”) was not responsible for the maintenance or repairs to Plaintiffs’ outdoor wall, sidewalk, or interior damage. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).